Citation Nr: 0110103	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-14 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1979 to May 
1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied as 
not well grounded the claim for service connection for 
chronic low back problems.

The Board notes that, in the February 2000 decision, the RO 
also denied as not well grounded claims for service 
connection for bilateral hearing loss and high cholesterol.  
The appellant has not initiated an appeal to these issues.  
In November 2000, the "Veterans Claims Assistance Act of 
2000" was enacted into law which, among its provisions, 
provides for readjudication of all claims denied as not well 
grounded which became final beginning on July 14, 1999.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (codified at 38 U.S.C.A. §§ 5103A and 
5107).  These claims are referred to the RO for appropriate 
action.


REMAND

The appellant contends that he manifests a chronic back 
disorder as a result of injury in service.  He describes his 
current back disability as manifesting intermittent episodes 
of low back pain with loss of range of motion and lower 
extremity pain.  His service medical records reveal treatment 
for lower back and hip pain with radicular symptoms beginning 
in February 1997.  Over time, he was given assessments that 
included musculoskeletal pain likely secondary to lifting a 
heavy object, left pyriformis syndrome, mild trochanter 
bursitis, possible sacroiliac joint inflammation and 
sciatica.  In December 1998, he was given an assessment of 
herniated nuclear pulposus (HNP) at L5-S1 based upon 
objective findings of positive straight leg raising test, 
loss of ankle jerk, decreased muscle strength on the left, 
positive anal wink and decreased Babinski's sign.  His 
treatments included hip strengthening exercises, Naprosyn, 
Percocet, Prednisone and gluteal intramuscular injection.  He 
complained of recurrent back pain upon separation, but the 
pain could not be reproduced on examination.

In September 1999, the appellant underwent a Compensation and 
Pension (C&P) examination.  His physical examination 
demonstrated some decreased range of motion of the lumbar 
spine and his x-ray examination showed slight straightening 
of the lumbar spine compatible with spasm.  The C&P examiner 
did not offer a formal diagnosis, and the examination report 
does not reflect review of the claims folder.  The Board is 
of the opinion that the September 1999 C&P examination is 
insufficient for adjudication purposes.  See Wisch v. Brown, 
8 Vet. App. 139 (1995) (an examiner's silence as to diagnosis 
was insufficient to satisfy the duty to assist requirement).  
Therefore, the Board is of the opinion that the appellant 
should be afforded a C&P examination which specifically 
addresses the nature and etiology of any current diagnosis, 
or diagnoses, of back disability.

The Board further notes that the provisions of the VCAA 
impose new notice and duty to assist requirements on VA.  See 
VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  A remand in this case will provide the RO 
an opportunity to ensure compliance with these new 
provisions.

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the names, addresses 
and approximate date(s) of treatment of all 
medical care providers who have treated the 
appellant for his low back disorder since his 
discharge from service.  After securing the 
necessary release(s), the RO should obtain these 
records.

2.  The appellant is hereby notified of his 
right to submit additional evidence and/or 
argument in support of his claim, to include 
medical evidence which shows the existence of a 
current back disability as well as medical 
evidence and/or opinion linking any current low 
back disability to his period of active service.

3.  Following the receipt of any additional 
records, the appellant should be afforded a C&P 
examination for the purpose of determining the 
nature and etiology of any currently manifested 
low back disability.  The examiner should review 
the contents of the claims file, and obtain 
relevant history from the appellant.  Following 
the examination, the examiner should express 
opinions on the following questions: (1) What is 
the diagnosis, or diagnoses, if any, of any 
current lumbar spine disorder(s) and (2) Is it 
at least as likely as not that any currently 
manifested lumbar spine disability existed 
during active service or, alternatively, is 
related to active service?  The examiner must 
provide a rationale for the opinions expressed.  
The claims folder and a copy of this remand 
should be made available to the examiner.  The 
examination report should reflect review and 
discussion of the contents of the claims folder.

4.  The appellant is hereby advised that, in the 
event he fails to report for a scheduled C&P 
examination without good cause, his original 
claim shall be rated based upon the evidence of 
record.  38 C.F.R. § 3.655(b) (2000).

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with 
and satisfied. 

6.  Thereafter, the RO should readjudicate this 
claim.  If the benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a Supplemental Statement of 
the Case.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




